Hon. Joseph H. Mims      opinion Ho. v-915.
County Attorney
Midland County           ,Re:Applicabilityto Midland      .
Midland, Texas               County of H. B. Ro. 54,
                             51st Leg., relative to the
                             compensationof county ju-
Dear Sir:                    venlle officers.
          You have requested an opinion as to whether
the provisions of House Bill Ro. 54 of the 51st Legis-
lature, relative to the compensationof county juvenile
officers,.are applicable to Midland County.
            House Bill 54 provides in part:
          "The CommissionersCourts of all coun-
     ties in which Juvenile Officers or Probation
     Officers, or their assistants, are employed
     under existing laws of this State; shall fix
     the salaries to be paid such Juvenile Offi-
     cers or Probation Officers and their assist-
     ants, and provide for their expenses,without :
     limitation. Provided, that ln counties where
     there is a Juvenile Board, said Board shall
     recommend the salary to be paid to such Juve-
     nile Officer or Probation Officer and their
     assistants, which salary shall be approved by
     the CommissionersCourt; and provided, fur-
     ther, that no Juvenile Officer or Probation
     Officer, or their assistants,shall be paid a
     salary less than that now provided by exist-
     ing laws. The CommissionersCourt is author-
     ized in its discretion to furnish such Juve-
     tile Officers or Probation Officers an auto-
     mobile and provide an allowance for the ex-
     pense of operating the same. The provisions
     of this Act shall not apply to those counties
     whose population exceeds one hundred and
     ninety thousand (lgO,OOO)according to the
     last or any future Federal Census.
          You state in your request that at the present
time Wdland County employs no juven$.leofficer because
Hon. Joseph H. MlmS, page 2 (V-915)


until the enactment of House Bill 54, the salary of a
juvenile officer for Midland County was not sufficient
to attraot a competentperson to fill the office.
          Therefore, .thequestion for our determination
Is whether the language 'are employed under existing
laws" limits the Act to those counties employing said
officers at the effective date of the Act or applies to
counties which employ juvenile officers in the future.



this act shall not apply to cases now pending In which
motions are made for new trials,' stateds
           nGr~ticallg    speaking, ‘are made’ is
     the passive voice of the verb 'to make.' It
     may refer to past or to future time. When
     the reference Is to past time, it signlfles
      'have been made;' when to future time, it
     slgnlfles 'shallbe msde.' Whether tested
     by grammar; or .byusage without reference   to
     grammaticalrules, the expression, 'cases
     now pending in which motions  are made for new
     trials,' may be understood as 'cases now pend-
     ing In which emotionshave been made for new
     trials,' or as 'cases now pending In which mo-
     tions  shall be made for new trials.' The
     phrases, 'are made,' Iare done,* Iare commlt-
     ted,' 'are paid,' 'are satlsfied,P etc., used
     in the sense of Ishallbe made,' shall be
     done,' 'shallbe conrmitted,q  shall be paid,'
     shall be satisfied,'etc., may be found scat-
     tered up and down through the whole lbange of
     statute law. No doubt the Instances of the
      *shall be' sense are much more numerous in
     our statutes than Instances of the 'have been'
     sense, for the reason #at It Is the business
     of the statutes to provide and prescribe for
     the future, not for the past."
          Article 10, Vernon's Civil Statutes, provides
In part as followss
          "The following rules shall govern in the
     constructionof all civil statutory enact-
     ments: . . .
          *2. The present or past tense Shall In-
     clude the future.?
Hon. Joseph H. Mlms, page 3 (V-915)


          In view of the foregoing, It is our opinion
that the words "are employed" refers to future time as
well as present or past time. This conclusionis sup-
ported by the fact that a serious question as to the
constitutionalityof the Act would be raised if its pro-
visions were limited only to a designated class of coun-
ties to which all other counties would be forever'barred.
The Bill contains no provision showing such was the Leg-
islature's Intention. On the oontrary, it is clear that
the Legislatureintended the Act to apply to all coun-
ties of 190,000 Inhabitants or less who employ juvenile
officers whether at present or ln the future.
          Therefore, It is our oplnlon, that If a juve-
nile officer is appointed in Midland County, his compen-
sation would be governed by the provisions of House Bill
54 of the 51st Legislature.
                      SUMMARY
         The compensation of any juvenile officer
     employed by Midland County is governed by the
     provisions of House Bill 54 of the 51st Leg-
     islature, the provisions of said Act being
     applicable to all counties in which juvenile
     officers are employed.
                                   Yours very truly,
                                ATTORNNY GENRML OF TEXAS




JR:w;bh                                  Assistant